Case 2:20-cr-00169-CB Document 3-2 Filed 07/22/20 Pee LiM67

CRIMINAL CASE INFORMATION SHEET

 

Pittsburgh xX . _ Erie. ‘Johnstown

~ Related to No. Judge

 

 

(All criminal prosecutions arising out of the same criminal transaction or series of transactions are
deemed related).

CATEGORY: 1, Narcotics and Other Controlled Substances

la. ___ Narcotics and Other Controlled Substances
(3 or more Defendants) .

2. ___ Fraud and Property Offenses

2a. _ Fraud and Property Offenses

(3 or more Defendants)

 

3 Crimes of Violence

4 Sex Offenses

5. Firearms and Explosives

6 Immigration

7 xX All Others
Defendant’s name: _ Andrew Augustyniak-Duncan
Is indictment waived: | Yes X No
Pretrial Diversion: - Yes - xX No
Juvenile proceeding: — - Yes X No
Defendant is: | " X~ Male Female
Superseding indictment or information — Yes xX No

Previous case number:

 

If superseding, previous case was/will be:

Dismissed on defendant’s motion
Dismissed on governments’ motion
After appellate action

Other (explain)

County in which first offense cited
occurred: Allegheny County

 

Previous proceedings before
Magistrate Judge:

 

Case No.:

 

PLEASE INCORPORATE MAGISTRATE CASE WITH CRIMINAL CASE
. Case 2:20-cr-00169-CB Document 3-2 Filed 07/22/20 Page 2 of 2

Date arrested or date continuous USS.
custody began:

 

Defendant: is in custody X is notin custody ~

Name of Institution:

 

Custody is on: . this charge. another charge

_another conviction

State | Federal

 

 

 

 

Detainer filed: | yes __ino
Date detainer filed:
Total defendants: | . 1
Total counts: 1.
Data below applies to defendant No.: on
Defendant’s name: , Andrew Augustyniak-Duncan
SUMMARY. OF COUNTS
COUNT U.S. CODE OFFENSE - FELONY MISDEMEANOR
1 18 U.S.C. §§ 2 and 231(a)(3) . Obstruction of Law Enforcement x |

During Civil Disorder

I certify that to the best of my knowledge the above entries are true and correct.

DATE: JUL 2-2 2020 s/Jonathan D. Lusty
~ JONATHAN D. LUSTY
Assistant U.S. Attorney

PAID No. 311180

 

 
